 GREED; BAY DROP FORGE CO.3994.By attempting to deprive Thomas Wood, Jess Perry, and Carl Sullivan oftheir seniority and by preventing them from working for the period betweenOctober 30 and November 8, 1950, the Respondents did restrain and coerce andare restraining and coercing said employees in the exercise of the rights guar-anteed them in Section 7 of the Act, and thereby the Respondents are engagingin unfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]GREEN BAY DROP FORGECo.andWALTERLASECKILOCAL#186,or, FARMEQUIPMENTANDUNITEI)ELECTRICAL RADIOAND MACHINE WORKERS OFAMERICAandWALTERLASECKI.CasesNos. 13-CA-545 and 13-CB-96. July 23, 1951Decision and OrderOn April 13, 1951, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a supporting brief. The Respondent Unionfiled a reply brief.'The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only insofar as they are consistent withour decision.We find, contrary to the Trial Examiner, that Lasecki's discharge forfailing to maintain his membership in good standing in the Respond-ent Union pursuant to the Respondent's union-shop contract was viola-tive of the Act.Section 8 (a) (3) of the Act authorizes, under speci-fied circumstances, the execution of collective bargaining agreementswhich "require as a condition of employment membership therein on orafter the thirtieth day following the beginning of such employment or1As the record, exceptions,and briefsadequately present theissues and positions of theparties, theRespondentUnion's request for oral argumentis denied.2Pursuantto the provisionsof Section3 (b) of the NationalLabor RelationsAct, theBoard hasdelegated its powersin connectionwith thiscase to a three-member panel[Members Houston,Murdock, and Styles].95 NLRB No. 58. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe effective date of such agreement, whichever is the later."As theunion-shop clause, which is quoted in the Intermediate Report, doesnot accord to all employees subject to its coverage the statutory 30-dayperiod allowed for becoming a member, the agreement is not onesanctioned by the Act and therefore cannot serve as a defense to thediscrimination practiced against Lasecki aAccordingly; .we find that the Respondent-Company,r,by-dischargingLasecki for failing to maintain his membership in ^ gaol,-standing inthe Respondent Union, discriminated against him within the meaningof Section 8 (a) (3) of the Act and thereby interfered with, restrained,and coerced employees in the exercise of the rights guaranteed inSection 7, in violation of Section 8 (a) (1) of the Act.As Lasecki'sdischarge was concededly effected at the instance and request of theRespondent Union, we also find that the Union thereby caused theRespondent Company to discriminate against Lasecki in violation ofSection 8 (a) (3) of the Act and thus violated Section 8 (b) (2) of theAct.By this conduct, we further find that the Respondent Unionrestrained-and coerced employees in the exercise of, the rights guaran-teed in Section 7 and thereby violated Section 8 (b) (1) (A) of theAct.4The Effect of the Unfair Labor Practices upon CommerceThe activities of the Respondents, set forth above, occurring in con-nection with the operations of the Respondent Company, described insection I of the Intermediate Report, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among. the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.The RemedyHaving found that the Respondents engaged in unfair labor prac-tices,we shall order them to cease and desist 'from this -and like andrelated conduct and to take certain affirmative action designed toeffectuate the policies of the Act.We shall order the Respondent Company to offer Lasecki immediateand full reinstatement to his former or a substantially equivalent posi-8The Respondents have put in issue the validity of the union-security provision of their1949-1950 contract,by interposing it as a defense to the allegation of the complaint thatLasecki was discriminatorily discharged.Therefore,notwithstanding the General Counsel'sapparent concession that the union-security clause was valid, it is incumbent upon theBoard to examine that clause in order to determine whether or not it constitutes a validdefense to Lasecki's discharge.4 In view of our disposition of the case,we find it unnecessary to. consider the conten-tions raised by the General Counsel. GREEN BAY DROP FORGE CO.401tion,s without prejudice to his seniority or other rights andprivileges.We shall also order the Respondent Union to notify the RespondentCompany in writing that it has withdrawn objection to Lasecki's rein-statement without prejudice to his seniority or other rights and'privileges.As we have found that both the Respondent Company and.the.Re-spondent Union are responsible for the discrimination suffered`-^byLasecki, we shall order them jointly and severally to make Laseckiwhole for any loss of pay he may have suffered by reason of thediscrimination against him, by payment to him of a sum of moneyequal to the amount that he normally would have earned as wagesfrom March 24, 1950, the date of his discharge, to April 13, 1951, thedate of the Intermediate Report, and from the date of this Decisionand Order to the date of the offer of reinstatement, less his netearningsduring such periods," to be computed in the manner provided below.However, the Union may terminate its liability for further accrual ofback pay by giving the Company the notice of withdrawal of objectionto Lasecki's reinstatement as provided above.The Union shall not beliable for any back pay accruing 5 days after such notice.'Consistent with recently established policy,s we shall order that thelossof pay be computed on the basis of each separate calendar quarteror portion thereof during the period from the Respondents' discrim-inatory action to the date of a proper offer of reinstatement.9Thequarterly periods, hereinafter called "quarters," shall begin with thefirst day of January, April, July, and October. Loss of payshall bedetermined by deducting froma sumequal to that which Laseckiwould normally have earned for each quarter or portion thereof, hisnet earnings,10 ifany, in other employment during that period. Earn;ings in one particular quarter shall have no effect upon the back-payliability for any other quarter.We shall also order the Company to make available to the Board,upon request, payroll and other records to facilitate the checking ofthe amount of back pay due.-6TheChaseNational Bank of the City of New York,an Juan, Puerto Rico, Branch,65 NLRB 827.0In accordance with the Board's usual practice,the period from the date of the Inter-mediate Report to the date of the Decision and Order herein is excluded in computing theamount of back pay awarded to Lasecki because the Trial Examiner recommended that thecomplaint be dismissed.4Pinkerton's National Detective Agency, Inc.,90 NLRB 205.OF.W. Woolworth Company,90 NLRB 289.° However, as provided above, the Union may limit its liability for the amount of backpay by proper written notification to the Company that it has no objection to Lasecki'sreinstatement.x° CrossettLumber Company,8 NLRB 440;RepublicSteel Corporation v. N. L. R. B.,811 U. S. 7.11F. W. Woolworth Company, supra. 402.DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderUpon the entire record in the case, and pursuant to Section 10, (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.The Respondent, Green Bay Drop Forge Co., Green Bay, Wis-consin, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Encouraging membership in Local #186, of Farm Equipmentand United Electrical Radio and Machine Workers of America, or.in any other labor organization of its employees, by discharging anyof. its' employees, or by .discriminating against them in any othermanner in regard to their hire or tenure of employment or any termor condition of their employment, except to the extent permitted bySection 8 (a) (3) of the Act.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labororganiza-tion as a condition of employment, as authorized by Section8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer Walter Lasecki immediate and full reinstatement to hisformer or a. substantially equivalent position, without prejudice tohis seniority or other rights and privileges.(b)Upon request, make available to the Board or its agents forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due under theterms of this Order.(c)Post at its plant in Green Bay, Wisconsin, copies of the noticeattached hereto as Appendix A 12 Copies of such notice, to be fur-nished by the Regional Director for the Thirteenth Region, shall,after being duly signed by the Respondent Company's representative,be posted by the Respondent Company immediately upon receiptthereof and maintained by it for sixty .(60) consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent Company toinsurethat said notices are not altered,defaced, or covered by any other material.12 In the event this Order is enforced by decree of a United States Court of. Appeals,there shall be inserted before the words "A Decision and Order"the words"A Decree ofthe United States Court of Appeals Enforcing." GREEN BAY DROP FORGE CO.403(d)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10)days from the date of this Order, as to whatsteps the Respondent Company has taken to comply herewith.II.The Respondent,Local $1186,of Farm Equipment and UnitedElectrical Radio and Machine Workers of America, its officers, repre-sentatives,agents, successors,and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause the Respondent, Green BayDrop Forge Co., its officers, agents,successors,or assigns,to dischargeor otherwise discriminate against its employees in violation of Sec-tion 8(a) (3) of the Act.(b) In any like or related manner restraining or coercing employeesof the Respondent,Green Bay Drop Forge'Co., its successors or as-signs, in the exercise of the rights guaranteed in Section 7 of the Act,except to the extentthat suchrights may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment,as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Notify the Respondent, Green Bay Drop Forge Co., that it hasno objection to the reinstatement of Walter Lasecki without prejudiceto his seniority or other rights and privileges.(b)Post at its offices and meeting halls at Green Bay,Wisconsin,copies of the notice attached hereto as Appendix B.13Copies of saidnotice, to be furnishedby theRegional Director for the ThirteenthRegion, shall,after beingduly signedby an official representative ofthe Respondent Union, be posted by it immediately upon receiptthereof and maintained by it for a period of at least sixty(60) con-secutive days thereafter in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be takenby theRespondent Union to insure that said notices arenot altered,defaced, or covered by any other material.(c)Mail to the Regional Director for the Thirteenth Region, signedcopies of the notice attached hereto as Appendix B, for posting, theRespondent Company willing, at the Respondent Company's plant inGreen Bay, Wisconsin, in places where notices to employees are cus-tomarily posted.(d)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, as to whatsteps the Respondent Union has taken to comply herewith.III. The Respondents, Green Bay Drop Forge Co., and Local #186,of Farm Equipment and United Electrical Radio and Machine-Work-'a See footnote 12.961974-52-vol. 95-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDers of America, their officers, representatives,agents, successors, andassigns, shall jointly and severally makewholeWalter Lasecki forany loss of pay he may have suffered by reason of the discriminationagainst him,in the manner prescribed in "The Remedy" section of ourdecision.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby notify our employees that :WE WILL NOT encourage membership in LOCAL #186, OFFARMEQUIPMENT AND UNITED ELECTRICAL RADIO AND MACHINEWORK-ERS or AMERICA, or in any other labor organization of our em-ployees, by discharging any of our employees or by discriminatingagainst them in any other manner in regard to their hire or tenureof employment or any term or condition of employment, exceptto the extent permitted by Section 8 (a) (3) of the Act:WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the rights guaran-teed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Sec-tion 8 (a) (3) of the Act.WE WILL offer Walter Lasecki immediate and full reinstate-ment to his former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges previouslyenjoyed and we will make him whole for any loss of pay sufferedas a result of the discrimination against him.All our employees are free to become, to remain, or to refrain frombecoming or remaining, members of the above-named union or mayother labor organization, except to the extent that this right may beaffected by an agreement authorized by Section 8 (a) (3) of the Act.GREEN BAY DROP FORGE CO.,Employer.Dated -------------------- By --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material. GREEN BAY DROP FORGEco.405Appendix BNOTICE TO ALL MEMBERS OF LOCAL #186, OF FARM EQUIPMENT ANDUNITED ELECTRICAL RADIO AND MACHINE WORKERS, OF AMERICA, AND,To ALL EMPLOYEES OF GREEN BAY DROP FORGE CO.Pursuant to a Decision and Order of the National Labor Relations'Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT' cause or attempt to cause GREEN BAY DROP FORGECo., its officers, agents, successors, or assigns, to discharge or other-wise discriminate against its employees in regard to their hire ortenure of employment or any term or condition of employment toencourage membership in our labor organization in violation ofSection 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees of GREEN BAY DROP FoRGE Co., its successors or assigns,in the exercise of the .rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized by Section 8 (a) (3) of the Act.WE WILL make Walter Lasecki whole for any loss of pay he mayhave suffered because of the discrimination against him.LOCAL#186, OF FARM EQUIPMENT ANDUNITED ELECTRICAL RADIO AND MACHINE«TORKERS OF, AMERICA;Labor Organization.Dated ----- By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENTOF THE CASECharges having been duly filed by Albert S. Vanden Heuvel on behalf ofWalter Lasecki, an individual, in Case No. 13-CA-545, against Green Bay DropForge Co., herein called the Respondent Employer, and in Case No. 13-CB-96against Local #186, of Farm Equipment and United Electrical Radio and Ma-chineWorkers of America, herein called the Respondent Union, the GeneralCounsel of the National Labor Relations Board, herein respectively called Gen-eralCounsel and the Board, by the Regional Director for the Thirteenthdating said two cases, and on the same day'a consolidated complaint alleging 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Respondent Employer and Respondent Union had engaged in and wereengaging in unfair labor practices, said practices of the former being withinthe meaning of Section 8 (a) (1) and (3), and of the latter within the mean-ing of Section 8 (b) (1) (A) and (2), and that said practices of eachRespond-ent affected commerce within the meaning of Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called theAct.Copies of the charges were duly served upon the Respondents, and copiesof the consolidated complaint, order consolidating the cases, and noticeof hearingwere duly served upon the Respondents and Walter Lasecki.With respect to the unfair labor practices, the consolidated complaint alleges,in substance, that the Respondent Union caused the Respondent Employerdiscriminatorily to discharge employee Walter Lasecki in March 1950 becausebe had refused to pay exactions to the Respondent Union and because hismembership in it had been terminated for reasons other than failure to paydues.Pursuant to notice, a hearing was held on February 13, 1951, at Green Bay,Wisconsin, before the undersigned duly designated Trial Examiner.The Gen-eral Counsel, the Respondents, and Lasecki were represented by counsel.Allparticipated in the hearing and were afforded opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing uponthe issues.At the close of the hearing ruling was reserved uponmotionsby the Respondents to dismiss the complaint ; said motions are disposed of by thefindings, conclusions, and recommendations appearing below.Counsel for theRespondents and for the General Counsel argued orally, on the record, beforethe Trial Examiner.Briefs have been received from counsel for theRespond-ent Union and General Counsel.Following the hearing, the TrialExaminerissuedan order;dated March 6,1951, denying a motion dated February 20, 1951, by General Counsel for issu-ance of a "Rule to Show Cause" why the record should not be reopenedto receive in evidence certain documents. In said order it was further ruled thatthe documents in question should be made a part of the record in this case, butas rejected exhibits.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERThe Respondent Employer is a Wisconsin corporation having its principaloffice and place of business in Green Bay, Wisconsin, where it is engaged inthe manufacture, sale, and distribution of drop forge products.During 1949it purchased raw materials, consisting of steel bars, fabricated metal sheets,and forgings, valued at more than $500,000, of which more than 50 percentwas received at its plant from points outside the State of Wisconsin.Duringthe same period it sold products valued at more than $500,000, more than 50percent of which was shipped to points outside the State of Wisconsin.The Respondent Employer concedes that it is engaged in commerce withinthe meaning of the Act.U. THE LABOR ORGANIZATION INVOLVEDLocal #186, of Farm Equipment and United Electrical Radio and MachineWorkers of America, is a labor organization admitting to membership employeesof the Respondent Employer. GREEN BAY DROP FORGE CO.III.THE UNFAIR LABOR PRACTICESA. Background events407Since 1944 or 1945 collective bargainingagreementshavebeen in existencebetween the two Respondents.The contract for the period from July 1948 toJuly 1949 containeda union-shop provision, the validity of whichis concededby General Counsel. In May 1949, the Employer notified the Union that itwished to negotiate modification of the contract.Negotiationswere begun.Before completion, however, Board elections were sought by rival unions.Con-sent elections were held June 10 and won by the Respondent Union.,Immedi-ately following the elections the Employer and the Union orally agreed to extendthe existing contract until a new agreement was reached.Numerous negotiatingconferences were thereafter held and a new written contract was entered intoon December 12, 1949, with expiration date of July 2, 1951-the anniversarydate of previous contract.The new agreement also includeda union-shopprovision, the validity of which General Counsel does not dispute'The record does not reveal how long employee Walter Lasecki had been amember of the Union, but in October 1949 he stopped paying his dues.He paidnone from then on and, upon request of the Union, was discharged on March 24,1950.Lasecki was one of three employees who, the Union informed the Em-ployer by letter of March 23, were "in arrears with their dues as itemized"and whose discharges were requested "under the Maintenance of Membershipclause of the existing agreement."The clause thus invoked reads as follows :All regular employees shall, as a condition of employment,be membersof the Union in good standing.The above requirement shall not serve to bar from employment with theCompany any person whom the Union declines to accept into membershipand/or maintain in good standing upon the payment of the fees and dueswhich, under the Union's International Constitution are properly and equallyapplicable to all membership applicants and/or members.When the Union so requests in writing, the Company shall discharge anyemployee who is subject to the Union membership requirements here es-tablished and who fails to comply therewith.Credible testimony' establishes and -the Trial Examiner finds that in Decem-ber 1949 Lasecki was informed by a union official of his delinquency in paymentof dues and reinstatement fee.And Lasecki himself,as a witness,admitted thatin December or January he was called to the Employer's personneloffice andinformed of his delinquency.Shortly after this meeting, also according to histestimony, he was warned by a union official that if he did not pay his backdues, fines, and reinstatement fee, the Union would "turn it in to the personneloffice," a plain warning that his job was in jeopardy.On March 19 Lasecki was given a written notice, signed by the Union's financialsecretary, containing the following text:'Case No. 13-RC-739.Although the record is not entirely clear, it appears that sepa-rate elections were held for various units,because of certain craft unions seeking torepresent the employees, and that the Respondent Union won all of them.2 Shortly after the execution of this contract, the Union petitioned for another "unionshop" election.Although the Union was informed by a Board agent that none was neces-sary, the election was nevertheless held in March 1950,and the union shop authorizedagain.General Counsel's position as to this election was succinctly stated, althoughhardly informative:"I am not saying it was needless or wasn't needless."'.Testimony of Chief Steward Cauwenberg. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to- the Constitution and By-laws of Local #186 it becomes myduty as Financial Secretary to inform you that you are in arrears with yourdues to Local #186. By Motion of the Membership at its last Regular Meet-ing March 3, 1950, these dues must be paid in full by March 21st 1950 or theUnion will be forced to ask the Company for your dismissal- under theMaintenance of Membership Clause of the existing Agreement.On March 24 Lasecki was called to the office. Both employer and union officialswere present.Lasecki was asked if he would pay.According to his own testi-mony he told them he would pay the dues but would not pay the reinstatementfee.4The preponderance of credible evidence, however, establishes that Laseckidid not in factofferto pay his back dues, or any part of them, seek extension oftime, or in any way seek to delay the penalty for delinquency which the contractprovided for.He was thereupon discharged, and given a letter by the Employer stating,among other things, that the action was taken upon demand of the Union inaccordance with the contract.There is dispute in the testimony as to whether Lasecki hadeveractuallytendered his back dues to the Union, or any part of them since September, 1949.Having observed Lesecki as witness, and in view of the inherent probabilities,the Trial Examiner is unable to find that the employee at any time since Septem-her 1949, actually offered to pay dues. It is reasonable to believe that hadLasecki, at any time, offered any part of his debt to the Union before requestfor his discharge was made, his'money would have been accepted on account.The preponderance of evidence establishes that Lasecki, in effect, at all timesrefused to pay his back dues because the Union also insisted upon a reinstate-ment fee of $5 and, in December but not in March when his discharge was de-manded, a monthly fine.B. The position of the parties and conclusionsGeneral Counsel asserts that no valid contract, written or otherwise, existedbetween July 2 and December 12, 1949, and that the discharge of Lasecki wastherefore illegal.The Respondents oppose this claim, insisting that the 1948-1949 contract was orally extended in all respects, including the union-shop pro-vision.The Trial Examiner is convinced that the facts support the contentionof the Respondents.Affirmative testimony establishes that both parties to thatwritten agreement. orally agreed to extend it in its entirety, and that it wouldremain in effect until a new written agreement was signed. In practice theextension was observed by both parties. In short, the Trial Examiner concludesand finds that the, 1948-1949 contract, which General Counsel concedes was avalid contract, was validly extended until December 12, 1949, when a new writtencontract was executed, and that consequently the union-shop provision was like-wise extended.General Counsel furthermore claims that the Union improperly, in view ofcertain amendments to the Union's bylaws early in March 1950, demandedLasecki's discharge.In substance, General Counsel contends that Lasecki wasnot formally suspended, and that the reinstatement fee provision could not bevalidly invoked until suspension had been made. It appears unnecessary to theTrial Examiner to determine whether or not the Union followed, in precisedetail, provisions of its bylaws.Since there is no persuasive evidence that the4No fine was imposed or solicited on this occasion, as in January. Early in March theUnion by constitutional amendment, eliminated fines for dues delinquencies, retainingonly the provision for a reinstatement fee. GREEN BAY DROP FORGE CO.409union procedures, technically observed or not, were other than uniformly applied,the sole question appears to be-validity of the union-shop contract having beenestablished-whether or not the contract provisions were carried out.As noted above, the contract in effect it the time of the discharge providedthat: (1) Employees must be members of the Union in good standing; (2) pay-ment of fees and clues must be equally applicable to all members; and (3) em-ployees would be subject to discharge, upon.written request of the Union, whofailed to comply with union membership "requirements here established." "Here"clearly refers to the contract, and not to the Union's bylaws.It appears to the Trial Examiner that the contractual provisions were in allpracticalmeasure observed.Lasecki and the Employer well knew that hehad paid no dues since September'1949, and that he clearly was not in "goodstanding."There is no credible evidence that "feesand dues" were beingimposed upon Lasecki in any other fashion than upon all members or that theRespondent Employer had reason to suspect such discrimination.The Unionrequested Lasecki's dismissal in writing.The sole remaining question is whether or not the "reinstatement fee" of $5could validly be demanded of Lasecki.General Counsel claims that such a feewas found by the Board to be violative of the Act inPen and Pencil WorkersUnion, Local 19593, AFL,91 NLRB 853. The Trial Examiner does not considerthe facts found in that case to be as here revealed. There the Board found that"fines" were imposed, and that such fines could not be "included within theterms `periodic dues' or `initiation fees.' "Under the circumstances of thiscase, the Trial Examiner is of the opinion and finds that the "reinstatementfee" demanded by the Union was actually and in effect a part of dues and initia-tion fees requirements not prohibited by the Act nor, as yet to the Trial Ex-aminer's knowledge, by Board interpretation of the Act.Provisions of theUnion's constitution and bylaws, quoted in the record, make it clear that thereinstatement fee is required where good standing, because of dues delinquency,has been lost, in the same manner as an initiation fee is demanded upon joiningthe Union.Nor can it here be found that the reinstatement fee was exorbitant.The initiation fee for the Union was $13, the reinstatement fee $5.In summary, the Trial Examiner concludes and finds that the preponderanceof evidence fails to support allegations of the complaint that: (1) The Re-spondent Employer discharged Lasecki in violation of Section8 (a) (1) and(3), and (2) the Respondent Union caused Lasecki's discharge because "herefused to pay exactions" or because his membership in the Union had beenterminated "on some other ground" than failure to tender periodic dues and.initiation fees uniformly required.-Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following :CO\CLIISIONS OF LAW1.Green Bay Drop Forge Co. is engaged in commerce within the meaningof Section 2 (6) of the Act.2.Local #186, of Farm Equipment and United Electrical Radio and MachineWorkers of America, is a labor organization within the meaning of Section 2(5) of the Act.3.The Respondent Employer has not engaged in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act.4.The Respondent Union has not engaged in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) and (2) of the Act. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDRecommendationsUpon the basis of the foregoing, findings of fact and conclusions of law, andupon the entirerecord in the case, the TrialExaminer recommends that thecomplaint be dismissedin its entirety.HOWELLCHEVROLETCOMPANYandINTERNATIONAL ASSOCIATION OFMACHINISTS,DISTRICT LODGE No. 727HOWELL CHEVROLET COMPANYandINTERNATIONAL ASSOCIATION OFMACHINISTS,DISTRICT LODGENo. ' 727,PETITIONER.CasesNos.21-CA-794 and 21-RC-1146. July 23, 1951Decision and OrderOn December 19, 1950, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto; and finding further that theRespondent had interfered with an election conducted by the Boardamong the Respondent's employees and recommending that the elec-tion be set aside.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief, and the General Counselfiled a brief in support of the Intermediate Report.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in these cases, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the exceptions, modifications, and additions set forthbelow : 2The Respondent is engaged in the sale and distribution, at Glendale,California, of new Chevrolet motor vehicles, parts, and accessories,under a dealer's agreement with Chevrolet Motor Division-General1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with these cases to a three-member panel[Members Houston,Murdock,and Styles].2The Respondent's request for oral argument is hereby denied as the record,the excep-tions,and the briefs,in our opinion,adequately present the issues and the positions ofthe parties.The Respondent,in its exceptions and brief, alleges that the Trial Examiner was biasedand prejudiced against it.We have carefully considered the entire record herein, andalthough,as noted hereinafter,we do not agree with all the Trial Examiner's conclusions,we find that the allegations of bias and prejudice are without merit.95 NLRB No. 62.